Exhibit 10.45

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of Equinix, Inc. (the
“Company”) on the following terms:

 

Name of Recipient:    Total Number of Shares Granted:    Fair Market Value per
Share:    $ Total Fair Market Value of Award:    $ Date of Grant:    Vesting
Commencement Date:    Vesting Schedule:    The first 25% of the shares subject
to this award shall vest on the date you complete twelve months of continuous
“Service” (as defined in the Restricted Stock Agreement) from the Vesting
Commencement Date. Thereafter, an additional 12.5% of the shares subject to this
award shall vest on your completion of each six months of continuous Service
thereafter.

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Equinix, Inc. 2000 Equity Incentive Plan (the
“Plan”) and the Restricted Stock Agreement, which is attached to and made a part
of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email. By your
signature below, you agree to pay any withholding taxes due on vesting or
transfer of the shares.

 

RECIPIENT:     EQUINIX, INC.        By:            Title:     



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment for Shares    No payment is required for the shares that you are
receiving, except for satisfying any withholding taxes that may be due as a
result of the grant of this award or the vesting or transfer of the shares.
Transfer    On the terms and conditions set forth in the Notice of Restricted
Stock Award and this Agreement, the Company agrees to transfer to you the number
of Shares set forth in the Notice of Restricted Stock Award. Vesting    The
shares will vest in installments, as shown in the Notice of Restricted Stock
Award. No additional shares will vest after your service as an employee,
consultant or outside director of the Company or a parent or subsidiary of the
Company (“Service”) has terminated for any reason. Change in Control    In the
event of a Change in Control, then the vesting of the shares will automatically
accelerate as if you had completed an additional 12 months of Service. In
addition, in the event of a Change in Control, the vesting of the shares will
automatically accelerate in full if this award is, in connection with the Change
in Control, not to be assumed by the successor corporation (or its parent) or to
be replaced with an equivalent award for shares of the capital stock of the
successor corporation (or its parent). The determination of award equivalence
will be made by the Company’s Board of Directors in good faith, and its
determination will be final, binding and conclusive. Change in Control is
defined in the Company’s 2000 Equity Incentive Plan.    Section 18 of the Plan
shall not apply to this Agreement

Involuntary

Termination

   If the award is assumed by the successor corporation (or its parent) and you
experience an Involuntary Termination within eighteen months following a Change
in Control, the vesting of the shares will automatically accelerate so that this
award will, immediately before the effective date of the Involuntary
Termination, become fully vested for all of the shares of Common Stock subject
to this award.    Involuntary Termination shall have the meaning ascribed to
such term in the Severance Agreement between you and the Company dated March 16,
2007. Shares Restricted    Unvested shares will be considered “Restricted
Shares.” You may not sell, transfer, pledge or otherwise dispose of any
Restricted Shares without the written consent of the Company, except as provided
in the



--------------------------------------------------------------------------------

   next sentence. You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Shares must agree in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. Forfeiture    If your Service terminates for
any reason, then your shares will be forfeited to the extent that they have not
vested before the termination date and do not vest as a result of the
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.
The Company determines when your Service terminates for this purpose.

Leaves of Absence

and Part-Time Work

   For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Restricted Stock Award may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Restricted Stock Award may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Stock
Certificates    The Company will hold your Restricted Shares for you. After
shares have vested, a stock certificate for those shares will be released to a
broker for your account. The Company will select the broker at its discretion.
Voting Rights    You may vote your shares even before they vest. Withholding
Taxes    No stock certificates will be released to you unless you have made
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of this award or the vesting of the shares. With the Company’s
consent, these arrangements may include (a) withholding shares of Company stock
that otherwise would be issued to you when they vest, (b) surrendering shares
that you previously acquired, or (c) deducting the withholding taxes from any
cash compensation payable to you. The fair market value of the shares you



--------------------------------------------------------------------------------

   surrender, determined as of the date taxes otherwise would have been withheld
in cash, will be applied as a credit against the withholding taxes.

Restrictions on

Resale

   By signing this Agreement, you agree not to sell any shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. No Retention Rights    Your award or this
Agreement does not give you the right to be employed or retained by the Company
or a subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company capital stock, the number of shares that remain subject to
forfeiture will be adjusted accordingly. Applicable Law    This Agreement will
be interpreted and enforced under the laws of the State of Delaware (without
regard to their choice-of-law provisions). The Plan and Other Agreements    The
text of the Plan is incorporated in this Agreement by reference. This Agreement
and the Plan constitute the entire understanding between you and the Company
regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of Equinix, Inc. (the
“Company”) on the following terms:

 

Name of Recipient:    Total Number of Shares Granted:    Fair Market Value per
Share:    $ Total Fair Market Value of Award:    $ Date of Grant:    Vesting
Commencement Date:    Vesting Schedule:    The first 25% of the shares subject
to this award shall vest on the later of (A) the date after you complete twelve
months of continuous “Service” (as defined in the Restricted Stock Agreement)
from the Vesting Commencement Date and (B) the first trading day on which the
Common Stock closes at or above the price appreciation target for the first
vesting installment as set forth on Schedule A. Thereafter, an additional 12.5%
of the shares subject to this award shall vest on the later of (A) your
completion of each six months of continuous Service thereafter and (B) the first
trading day on which the Common Stock closes at or above the price appreciation
target for the applicable vesting installment as set forth on Schedule A.

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Equinix, Inc. 2000 Equity Incentive Plan (the
“Plan”) and the Restricted Stock Agreement, which is attached to and made a part
of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email. By your
signature below, you agree to pay any withholding taxes due on vesting or
transfer of the shares.

 

RECIPIENT:     EQUINIX, INC.        By:            Title:     



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment for Shares    No payment is required for the shares that you are
receiving, except for satisfying any withholding taxes that may be due as a
result of the grant of this award or the vesting or transfer of the shares.
Transfer    On the terms and conditions set forth in the Notice of Restricted
Stock Award and this Agreement, the Company agrees to transfer to you the number
of Shares set forth in the Notice of Restricted Stock Award. Vesting    The
shares will vest in installments, as shown in the Notice of Restricted Stock
Award. No additional shares will vest after your service as an employee,
consultant or outside director of the Company or a parent or subsidiary of the
Company (“Service”) has terminated for any reason. Change in Control    In the
event of a Change in Control, then the vesting of the shares will automatically
accelerate as if you had completed an additional 12 months of Service and the
price appreciation targets set forth on Schedule A during that 12 month period
shall not be applicable. In addition, in the event of a Change in Control, the
vesting of the shares will automatically accelerate in full if this award is, in
connection with the Change in Control, not to be assumed by the successor
corporation (or its parent) or to be replaced with an equivalent award for
shares of the capital stock of the successor corporation (or its parent). The
determination of award equivalence will be made by the Company’s Board of
Directors in good faith, and its determination will be final, binding and
conclusive. Change in Control is defined in the Company’s 2000 Equity Incentive
Plan.    Section 18 of the Plan shall not apply to this Agreement. Involuntary
Termination    If the award is assumed by the successor corporation (or its
parent) and you experience an Involuntary Termination within eighteen months
following a Change in Control, the vesting of the shares will automatically
accelerate so that this award will, immediately before the effective date of the
Involuntary Termination, become fully vested for all of the shares of Common
Stock subject to this award.    Involuntary Termination shall have the meaning
ascribed to such term in the Severance Agreement between you and the Company
dated March 16, 2007.



--------------------------------------------------------------------------------

Shares Restricted    Unvested shares will be considered “Restricted Shares.” You
may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without the written consent of the Company, except as provided in the next
sentence. You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Shares must agree in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. Forfeiture    If your Service terminates for
any reason, then your shares will be forfeited to the extent that they have not
vested before the termination date and do not vest as a result of the
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.
The Company determines when your Service terminates for this purpose.

Leaves of Absence

and Part-Time Work

   For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Restricted Stock Award may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Restricted Stock Award may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Stock
Certificates    The Company will hold your Restricted Shares for you. After
shares have vested, a stock certificate for those shares will be released to a
broker for your account. The Company will select the broker at its discretion.
Voting Rights    You may vote your shares even before they vest. Withholding
Taxes    No stock certificates will be released to you unless you have made
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of this award or the vesting of the shares. With the Company’s
consent, these arrangements may include (a) withholding shares of Company stock
that otherwise would be issued

 

2



--------------------------------------------------------------------------------

   to you when they vest, (b) surrendering shares that you previously acquired,
or (c) deducting the withholding taxes from any cash compensation payable to
you. The fair market value of the shares you surrender, determined as of the
date taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes.

Restrictions on

Resale

   By signing this Agreement, you agree not to sell any shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. No Retention Rights    Your award or this
Agreement does not give you the right to be employed or retained by the Company
or a subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company capital stock, the number of shares that remain subject to
forfeiture will be adjusted accordingly. Applicable Law    This Agreement will
be interpreted and enforced under the laws of the State of Delaware (without
regard to their choice-of-law provisions). The Plan and Other Agreements    The
text of the Plan is incorporated in this Agreement by reference. This Agreement
and the Plan constitute the entire understanding between you and the Company
regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3



--------------------------------------------------------------------------------

Schedule A

Vesting Triggers Tied to Stock Price Appreciation

 

Vesting Installment

  

Time Based Vesting Date

  

Stock Price Appreciation Target

                                               

In order to vest at each six (6) month interval, the Common Stock must have
closed on at least one (1) trading day, at or above the corresponding price
appreciation target indicated for the applicable vesting installment. If the
price is achieved at a later date, then the Shares vest on that date. Vesting
may be cumulative as tied to closing stock price appreciation.

 

4